Lockwood, Justice, delivered the opinion of the Court: This was an action of assumpsit commenced by Harris against Gurdon S. Hubbard and Henry G. Hubbard. The summons was directed to, and served by, the High Constable of the city of Chicago. The declaration is in the usual form, for money had and received, and in an insimul computassent, stating the indebtedness at Chicago. The defendants appeared and pleaded non assumpsit. The cause was tried by agreement of the parties, by the Court, and judgment rendered, on hearing the proof and allegations, for the plaintiff below. The plaintiffs in this Court assign for error, that the Court below had no jurisdiction, as there is no averment in the declaration giving the Court jurisdiction. We held in the case of Beaubien v. Brinckerhoff, (1) decideat this term, that the late Municipal Court of the city of Chicago was a court of record, a superior court, as that term is understood at common law ; and consequently that we were bound to presume jurisdiction, unless the contrary appeared. The question of jurisdiction was also admitted by appearing and pleading in chief. The judgment is affirmed with costs. Judgment affirmed.   Ante 269.